PER CURIAM.
Carl E. Watts challenges the trial court’s denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial of Watts’s challenges to his plea. However, as the state recognized in its response filed in the trial court, the Criminal Punishment Code scoresheet used to sentence Watts is incorrect, and a hearing is necessary to determine whether the court would have imposed the same sentence, absent the scoresheet error. Accordingly, we reverse and remand for the preparation of a corrected scoresheet and for resentencing. See Brooks v. State, 969 So.2d 238 (Fla.2007).

Reversed and remanded for preparation of a corrected scoresheet and for resentenc-ing.

MAY, C.J., HAZOURI and LEVINE, JJ., concur.